Case 2:21-cv-02516-GRB-AYS Document 7 Filed 05/07/21 Page 1 of 2 PageID #: 101




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
PANTELIS CHRYSAFIS, BETTY COHEN, :
BRANDIE LACASSE, MUDAN SHI, FENG :
ZHOU, and RENT STABILIZATION                              :
ASSOCIATION OF NYC, INC.,                                 :
                                                          :
         Plaintiffs,                                      :
                                                          :
         -against-                                        :
                                                          :
LAWRENCE K. MARKS, in his official                        :
capacity as Chief Administrative Judge of the :
                                                            No. 2:21-cv-02516
Courts of New York State, ADRIAN H.                       :
ANDERSON, in his official capacity as Sheriff :
                                                            [PROPOSED] ORDER TO SHOW CAUSE
of Dutchess County, New York, JAMES                       :
                                                            FOR A PRELIMINARY INJUNCTION
DZURENDA, in his official capacity as                     :
Sheriff of Nassau County, New York, JOSEPH :
FUCITO, in his official capacity as Sheriff of :
New York City, New York, MARGARET                         :
GARNETT, in her official capacity as                      :
Commissioner of the New York City                         :
Department of Investigation, and CAROLINE :
TANG-ALEJANDRO, in her official capacity :
as Director, Bureau of Marshals, New York                 :
City Department of Investigation,                         :
                                                          :
         Defendants.                                      :
----------------------------------------------------------X

       Upon the accompanying Plaintiffs’ Memorandum of Law in Support of its Application

for a Preliminary Injunction dated May 7, 2021; the Declaration of Joseph Strasburg, sworn to on

the 6th day of May 2021; the Declaration of Peter Vekiarellis, sworn to on the 6th day of May

2021; the Declaration of Betty S. Cohen, sworn to on the 6th day of May 2021, and the exhibits

thereto; the Declaration of Brandie LaCasse, sworn to on the 5th day of May 2021, and the

exhibits thereto; the Declaration of Mudan Shi, sworn to on the 3rd day of May 2021; and the

Declaration of Akiva Shapiro, dated May 7, 2021, and the exhibits thereto; upon all the pleadings

and other papers filed in this action; and the Court, having reviewed the Memorandum of Law,
Case 2:21-cv-02516-GRB-AYS Document 7 Filed 05/07/21 Page 2 of 2 PageID #: 102




supporting Declarations, and exhibits submitted therewith, and having found sufficient reason

being alleged and good cause appearing therefore, it is hereby:

        ORDERED that Defendants Lawrence K. Marks, Adrian H. Anderson, James Dzurenda,

Joseph Fucito, Margaret Garnett, and Caroline Tang-Alejandro, through their attorneys, show

cause before this Court, at Room ___, 100 Federal Plaza, Central Islip, New York, on the ___

day of _____________, 2021, at ___________ o’clock in the _________ thereof, or as soon as

thereafter as counsel may be heard, why an order should not be issued, pursuant to Rule 65 of the

Federal Rules of Civil Procedure, and preliminarily enjoining Defendants, their representatives

and agents, and all persons acting in concert or in participation with them, or having notice, from

implementing or enforcing Part A of the COVID-19 Emergency Eviction and Foreclosure

Prevention Act of 2020, as extended on May 4, 2021, until such time as the Court resolves

Plaintiffs’ application for permanent relief in this case; and it is further

        ORDERED that sufficient cause having been shown, service of this Order and all of the

papers submitted in support thereof shall be made on Defendants’ counsel deemed effective if it

is completed by electronic mail on or before the ____ of May, 2021; and it is further

        ORDERED that Defendants’ answering papers on the motion for a preliminary

injunction, if any, shall be filed with the Clerk of this Court and served upon the attorneys for

Plaintiffs via ECF, by no later than ___________, 2021, and that any reply papers submitted by

Plaintiffs shall be filed and served by ECF by ____________, 2021.



IT IS SO ORDERED

Dated: ___________, 2021                                    _____________________________

Central Islip, New York                                         United States District Judge




                                                   2
